internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 4-plr-144567-01 date september re legend - - - - - - - - - taxpayer spouse child child child trust subtrust subtrust subtrust year subtrust year subtrust year subtrust company - accountants - - date date - - date - date year - - year - year - year year - - year - year - year a shares - - m dollars - - - plr-144567-01 dear this is in response to the letter from your authorized representative dated date and prior correspondence requesting an extension of time under sec_301 of the procedure and administration regulations to make an allocation of generation- skipping transfer gst tax exemption this letter responds to your request the facts and representations submitted are summarized as follows on date taxpayer and spouse established trust an irrevocable_trust for the benefit of their three children child child and child and the children’s descendants section ii a of trust directs the trustee to divide the trust estate into equal shares one for each of the children and hold each share in a separate subtrust for the benefit of that child and that child’s descendants the trustee has complete discretion to distribute income and or corpus to each beneficiary to provide for that beneficiary’s health education maintenance and support in accordance with the beneficiary’s station in life in addition each beneficiary has a noncumulative right to withdraw annually from the applicable subtrust an amount equal to the amount of gifts made to the subtrust limited by the annual_gift_tax_exclusion amount on gifts made to the subtrust in that year not to exceed the greater of dollar_figure or percent of the value of that subtrust corpus section iii a provides that each of the subtrusts will terminate upon the death of the last to die of the descendants of taxpayer and spouse living at the date of execution of the trust subsection b provides that in the event of the death of a designated_beneficiary prior to termination of the subtrust and final distribution of the trust assets such subtrust will continue for the use and benefit of that beneficiary’s descendants by right of representation if that beneficiary is not survived by any descendants the subtrust will continue for the use and benefit of the living descendants of taxpayer and spouse by right of representation upon final termination the trust estate of each subtrust will be distributed to the beneficiaries of that subtrust however if the trust estate would be distributed to any beneficiary who is either under age or suffering under a legal disability the trust estate will be retained by the trustee for the benefit of the beneficiary until the beneficiary attains age or recovers from the legal disability section iv v of trust provides that if the trustee considers any distribution or termination of an interest or power in trust as a distribution or termination subject_to the generation-skipping_transfer gst tax the trustee may take certain steps to ensure payment of the tax from the share of the trust to which the tax relates to take into consideration deductions exemptions credits and other factors in the event of a termination and to postpone final termination of any particular trust until the trustee is satisfied that no gst tax_liability exists plr-144567-01 pursuant to the direction in section ii a_trust was divided into three subtrusts subtrust subtrust and subtrust for the benefit of child child and child respectively on date in year taxpayer and spouse funded the subtrusts with a shares of stock in company with an approximate value of m dollars prior to filing separate federal gift_tax returns for the transfers made by taxpayer and spouse during year the trustee had accountants an accounting firm review the gift_tax returns for both taxpayer and spouse on or before date taxpayer and spouse timely reported these gifts on separate form_709 united_states gift and generation-skipping_transfer_tax returns on the gift_tax returns which were reviewed by accountants the transfers to the subtrusts were listed on schedule a part as gifts that were subject only to gift_tax in addition to the transfer to subtrust sec_1 and taxpayer and spouse transferred stock in company to four separate trusts one for the benefit of each of their four grandchildren on the gift_tax returns the transfers to the four trusts for the benefit of the grandchildren were listed on schedule a part as gifts that were direct skips and subject_to both the gift and gst tax both taxpayer and spouse allocated a portion of their available gst tax exemption on schedule c part to the transfers to the four separate trusts for the benefit of the four grandchildren however no gst tax exemption was allocated by either taxpayer or spouse to the transfer to subtrust sec_1 and and no notice of allocation with respect to the transfer to the subtrusts was filed with either gift_tax_return you also represent that taxpayer and spouse made additional transfers to subtrust subtrust and subtrust for the benefit of child child and child respectively during year year year and year however on the basis of the advice from accountants given in regard to the year transfer neither taxpayer nor spouse filed federal gift_tax returns for year sec_2 - because the value of each of the transfers to the subtrusts was below the gift_tax annual exclusion amount in each year in year taxpayer and spouse engaged new attorneys who while reviewing the gift_tax returns filed by taxpayer and spouse reporting the transfers in year discovered that no gst_exemption had been allocated to the gifts made by taxpayer and spouse to subtrust sec_1 and during that year you represent that upon review of the year transfer the determination was made in year that if taxpayer and spouse had allocated their available gst exemptions on the gift_tax returns for year to the transfers to the subtrusts there would have been sufficient available gst_exemption to cover the entire value of the transfers however due to the appreciation in the value of the assets of subtrust and between year and year a determination was made that a late allocation of taxpayer’s and spouse’s gst_exemption would exhaust all remaining gst_exemption and still leave a portion of the subtrusts subject_to eventual gst tax plr-144567-01 in order to mitigate further damage the trustee of the subtrusts took curative measures on the advice of the attorneys pursuant to that advice three new subtrusts year subtrust year subtrust and year subtrust were established for the benefit of child child and child respectively with terms and conditions that were substantially identical to subtrust subtrust and subtrust established in year the subtrusts established in year were then merged into their respective subtrusts established in year ie subtrust was merged into year subtrust subtrust was merged into year subtrust and subtrust was merged into year subtrust the new subtrusts year subtrust year subtrust and year subtrust were then each divided into two separate trusts one that would be exempt from gst tax and the other that would not be exempt from gst tax as a result of the merger and division each of the resulting six trusts was then funded with corpus from the respective year subtrust so that child child and child were each the beneficiary of two trusts taxpayer and spouse then filed amended year federal gift_tax returns a notice of allocation of generation-skipping_transfer_tax_exemption was attached to these returns pursuant to which taxpayer and spouse made a late allocation of gst tax exemption with respect to the three year exempt subtrusts in year and year taxpayer and spouse transferred shares of company stock to the three year non-exempt subtrusts established for the benefit of child child and child they also made transfers either directly to or in trust for the benefit of their four grandchildren in year taxpayer and spouse transferred cash to the three year non-exempt subtrusts and taxpayer and spouse made gifts either directly to or in trust for the benefit of their four grandchildren these gifts were reported on timely filed gift_tax returns taxpayer and spouse believed that their available gst tax exemption had been exhausted as a result of the late allocations made in year accordingly no gst tax exemption was available to be allocated to the transfers made in year and to the year non-exempt subtrusts in years - spouse died on date in year you have requested the following rulings that taxpayer and the estate of spouse are granted an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make an allocation of taxpayer’s gst tax exemption and spouse’s gst tax exemption with respect to the transfers to subtrust sec_1 and on date and that such allocation shall be made based on the value of the property transferred to subtrust sec_1 and as of date plr-144567-01 the severance of trust is not recognized for gst purposes including for purposes of making a late allocation of the gst tax exemption the late allocation made in year will be deemed void or ineffective because pursuant to the request for an extension of time to make a timely gst allocation taxpayer and the estate of spouse are treated as having made a timely allocation of the gst tax exemption as of the date of the transfer the automatic allocation provision under sec_26_2632-1 as it applies to spouse’s estate is suspended until after the determination of the request for an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make an allocation of taxpayer’s gst tax exemption and spouse’s gst tax exemption sec_2501 imposes a tax on the transfer of property by gift during each calendar_year by any individual sec_2513 provides that a gift made by one spouse to any person other than his spouse shall for purposes of chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that paragraph shall apply only if both spouses have signified their consent to the application of paragraph in the case of all such gifts during the calendar_year by either while married to the other sec_2513 provides that the consent under sec_2513 may be signified at any time after the close of the calendar_year in which the gift was made the consent may not be signified after the 15th of april following the close of such year unless before such 15th day no return has been filed for such year by either spouse in which case the consent may not be signified after a return for such year is filed by either spouse thus if a late return is filed the consent must be made on the first return filed for such year sec_25_2513-2 of the gift_tax regulations provides that the executor or administrator of a deceased spouse may signify the consent under sec_2513 sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer plr-144567-01 under sec_2642 the inclusion_ratio with any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 in general an allocation of gst tax exemption is void to the extent the amount allocated exceeds the amount necessary to obtain a zero inclusion_ratio with respect to the trust under sec_2632 and sec_26_2632-1 a decedent’s unused gst_exemption is automatically allocated on the due_date for filing the decedent’s federal estate_tax_return to the extent not otherwise allocated by the decedent’s executor on or before that date the automatic allocation of gst_exemption is irrevocable and an allocation made by the executor after the automatic allocation is made is ineffective no automatic allocation is made to a_trust to the extent of the non-exempt portion of the trust the value at the time of allocation of the trust multiplied by the inclusion_ratio with respect to the trust sec_2632 sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the individual’s spouse then such gift shall be so treated for gst purposes sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax plr-144567-01 inclusion_period such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-144567-01 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and the estate of spouse are granted an extension of time of days from the date of this letter to make an allocation of taxpayer’s and spouse’s gst tax exemption that was available at the time of the transfers on date with respect to taxpayer’s and spouse’s transfers to subtrust subtrust and subtrust the allocation will be effective as of date the date of the transfers to the subtrusts and the gift_tax value of the transfers to subtrust sec_1 and will be used in determining the amount of gst tax exemption to be allocated to the subtrusts by separate letter issued simultaneously with this ruling taxpayer and the estate of spouse were granted an extension of time to make allocations of taxpayer’s and spouse’s available gst tax exemption with respect to transfers made to subtrust subtrust and subtrust in year year year and year and with respect to transfers to the year non-exempt subtrusts in years - the creation in year of the year subtrusts and the severance of the year subtrusts into gst tax exempt subtrusts and gst tax nonexempt subtrusts was valid and effective under state law assuming that taxpayer and spouse had sufficient available gst tax exemption and assuming sufficient gst tax exemption is allocated with respect to the transfers made to subtrust sec_1 and in year sec_1 - pursuant to the relief granted herein and in the separate letter_ruling the allocations will be deemed timely therefore immediately prior to the severance in year subtrust sec_1 and will be deemed to have a zero inclusion_ratio for gst tax purposes similarly immediately after the severance in year each of the exempt and nonexempt subtrusts of year subtrust year subtrust and year subtrust will have a zero inclusion_ratio for gst tax purposes further because all trusts created pursuant to the year severance will have a zero inclusion_ratio immediately after the severance under sec_26_2632-1 the late allocation in year of taxpayer’s and spouse’s available gst_exemption is treated as ineffective under the automatic allocation rules set forth in sec_2632 and sec_26_2632-1 no automatic allocation is made to a_trust if the inclusion_ratio of the trust is zero as discussed above assuming taxpayer and the estate of spouse make timely allocations of their gst tax exemption pursuant to the relief granted above and in the separate letter_ruling the allocations will be effective as of the date of the original transfers in year sec_1 - consequently each of the exempt and nonexempt subtrusts created under year subtrust year subtrust and year subtrust will be deemed to have a zero inclusion_ratio prior to the date of spouse’s death thus no plr-144567-01 portion of spouse’s available gst tax exemption will be treated as automatically allocated to the subtrusts under sec_2632 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent this election should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures cc copy for sec_6110 purposes copy of this letter
